Case 3:17-cv-00512-SDD-EWD Document 111-33 08/16/19 Page 1 of 6

Y-F-1>

  

© STATE OF LOUISIANA
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS
CORRECTIONS SERVICES
Department Regulation
No. B-02-018 15 February 2071

 

CLASSIFICATION, SENTENCING AND SERVICE FUNCTIONS
Classification
Pre-Classification of Offenders

AUTHORITY: Secretary of the Department of Public Safety and Corrections as
contained in Chapter 9 of Title 36.

REFERENCES: C.Cr.P. Art. 892; ACA Standards 4-4285, 4-4298 and 44305
(Adult Correctional Institutions); Department Regulation Nos. B-02-016
"Reception and Diagnostic Processing,” B-03-001 "Composition/Location/
Disposal of Active and Inactive Offender Records,” B-03-004 "Access to and
Release of Active and Inactive Offender Records,” B-03-005 "Pen Packet
Requests," B-04,001 "Sentence Computation and Good Time Credits," B-04-003
“Certified Treatment and Rehabilitation Program (CTRP) Good Time Credits and
Adding New CTRP Programs,” B-04-004 "Determination of Offender Class and
Computation of Parole Eligibility,” B-04-006 "Restoration of Good Time,” B-05-
001 “Disciplinary Rules and Procedures for Adult Offenders,” B-05-005
"Administrative Remedy Procedure,” B-08-009 "Sex Offender Notification,
Registration Requirements and Residence Plan,” C-01-007 "Crime Victims
Services Bureau” and C-03-007 “Offender Persona! Property Lists, State Issued
Items, Procedures for the Reception, Transfer and Disposal of Offender
Personal Belongings.

PURPOSE: To establish standard bperating procedures for Regional Facilities
to prepare newly convicted offenders housed at local jail facilities for initial
reception and diagnostic processing.

APPLICABILITY: Deputy Secretary, Chief of Cperalions, Regional Wardens,
Wardens, Sheriffs and Administrators of local jail facilities, ARDC Specialists and
Transition Specialists at all state correctional facilities. The Chief of Operations
is responsible for the overall implementation, compliance and review of this
regulation. Each Warden is responsible for ensuring that appropriate unit writien
policy and procedures are in place to comply with the provisions of this
regulation. RUE COPY

ant ot Pudiic Safe

ad CO
: enn eT
(itfacre

aio

    
 

Deo

 

 

Crittindon002116
Case 3:17-cv-00512-SDD-EWD Document 111-33 08/16/19 Page 2of6 ~

Department Regulation No. B-02-018
415 February 2011
Page Two

5. POLICY: It is the Secretary's policy to provide a consistent and standardized
system for evaluating and classifying offenders newly sentenced to the custody
of the DPS&C and who are housed at a local jall facility. _{t is further the
Secretary's policy to ensure that information necessary for reception and
diagnostic processing is captured and documented soon after sentencing. This
information shall form the foundation for developing the offender's transitional
and reentry plan.

6. DEFINITIONS:

A. Bill of Information: A copy of the indictment under which the offender
was sentenced.

B. Credit for DOC Commitment: Form B-02-018-B which is completed by
the Sheriff's Office, documenting evidence of credit for time served prior to
sentencing pursuant to C.Cr.P.Art. 892.

C. Regional Facility: A state correctional facility located within one of nine
regions of the state, as designated by the Secretary. Each Warden of a
Regional Facility shall be responsible for ceriain requirements pursuant to
the provisions of this regulation for offenders housed in their state
correctional facility, as well as DPS&C offenders housed in local jail
facilities within their respective region. (See Department Regulation No.
B-02-001 "Assignment and Transfer of Offenders"-Appendix VIll-Louisiana
Regional Map with Reentry Centers for additional information.)

D. Sentencing Minutes: A copy of the sentence as recorded in the minutes
of the court.

-E, Special Needs: Offenders whose mental and/or physical condition may
require accommodation for appropriate correctional management. Special
needs offenders may include, but are not limited to, drug or alcohol
addicts or abusers, the emotionally disturbed, mentally disabled,
suspected mentally ill, offenders with a recent suicide attempt, physically
handicapped, chronically ill, the disabled or infirm, those with documented
custody issues and those with limited academic ability or learning
disability.

7. PROCEDURES:
- Upon notification that an offender has been sentenced to the custody of the

DPS&C, ARDC Specialists at the appropriate Regional Facility shall compile all
Tequired information, including, but not limited to, the following:

7 a

Crittindon002117
Case 3:17-cv-00512-SDD-EWD Document 111-33 08/16/19 Page 3 of 6

Department Regulation No. B-02-013
15 February 2011
Page Three

A. Commitment Verification

1) Local Jail Facility Paperwork {i.e., Basic Information Interview for
Local Jail Facilities (Form B-02-018-A), Credit for DOC
Commitment (Form B-02-018-B), Detainers, etc.);

2) Court Documentation (i.e., Bill of Information, Sentencing Minutes,
etc.);

3) Acknowledgement and Signature Statement (Form 8-08-018-C);

4) Fingerprints;

5) Photograph.

This information shall be used to verify that the offender is legally
committed to the DPS&C's custody and to begin building the offender's
official prison record. lf any required information is missing, an ARDC
Specialist shall contact the appropriate agency/office (jail, clerk of court,
District Attomey’s office, etc.) and request the information.

The ARDC Specialists shall check the case management database
maintained by Probation and Parole and obtain copies of any available
investigations and case records compiled prior to sentencing, prior to
release and/or while under supervision.

B.  Pre-class Screening

1) Each offender shall be screened for intake priority by an ARDC
Specialist for program eligibility or court recommended participation
as follows:

Immediate Release Eligibility;

IMPACT Eligibility;

Biue Walters Substance Abuse Prograrn;

Sex Offender Treatment,

Substance Abuse Treatment;

Special Needs;

Youthful Offender,

Any other recommendations of the sentencing judge.

sa mono op

2) Offenders shail also be screened for parole violators, pending
felony charges and deiainers.

3) In addition, an ARDC Specialist shall document any available

information regarding registered victims and shall generate and
distribute notification letters to any crime victims in accordance with

Crittindon002118
OD

Case 3:17-cv-00512-SDD-EWD Document 111-33 08/16/19 Page 4 of 6

'

Department Regulation No. B-02-018
15 February 2077

Page Four

Department Regulation No. C-01-007 “Crime Victims Services
Bureau."

Fingerprint Cards

1) If the offender's fingerprint cards have been AFIS verified, an
ARDC Specialist shall obtain the offender's Louisiana State Police
criminal history reports.

2) AFIS fingerprint cards received without a State Identification
Number (SID) shall not be accepted. An ARDC Specialist shall
request an AFIS fingerprint card with the offenders Automatic
Transmission Number (ATN) and SID from the appropriate local jail
facility.

3) If the offender's fingerprint cards provided by the local jail facility
are manual prints, an ARDC Specialist shall make a notation on the
offender's Pre-Class Screen and shall send the fingerprint cards to
the Louisiana State Police for official verification.

DOC Number

1) ARDC Specialists shall conduct a careful review of CAJUN to
determine if the offender has an existing, valid DOC number
assigned in the system and shail ensure that the offender is not in
the CAJUN system under an alias name, or a name with a different
spelling, or a different date of birth prior to adding the offender to
CAJUN and generating a DOC number.

2) Any relevant information from any inactive CAJUN records which
may be available shall be incorporated into the new record.

Computerized Record (CAJUN)

| Computerized records shall be created for each newly sentenced offender

on the Department's database (CAJUN) by an ARDC Specialist. ARDC
Specialists shall build a Pre-Class Screen in CAJUN using the verified
information on the Basic Information Interview for Local Jail Facilities
(Form B-02-018-A.}) A notation shall be made to the Pre-Class Screen for
any programming ordered or recommended for the offender by the
sentencing judge or.for offender eligibility for any other programming or
special needs listed in Section 7.B.

Permanent Official Record

Crittindon002119
pa

O

Case 3:17-cv-00512-SDD-EWD Document 111-33 08/16/19 Page 5of6

‘

Department Regulation No. B-02-078
15 February 2011

Page Five

1) ARDC Specialists shall create and prepare the permanent record
for each offender filing all information and documentation gathered
during the pre-class process in accordance with Depariment
Regulation No. B-03-001 "Composition/Location/Disposal of Active
and Inactive Offender Records.”

2) ARDC Specialists shall ensure that all additional information and
documentation compiled and/or gathered during the reception and
diagnostic process and during incarceration in a state correctional
facility or local jail facility is filed and maintained in each offender's
permanent official record.

3) This file shall become the hard copy of the offender's Master
Record for the duration of his incarceration. The Masier Record
shall be located and maintained according io each offender's
facility assignment and/or pre-class region.

Transfers

1) ARDC Specialists shall enter the transfer in CAJUN using the
appropriate transfer codes for any offender in pre-ciass status that
is transferred to another local jail facility.

2) If the offender is moved to another local jail facility in a different pre-
class region, while awalting completion of the pre-classification
process, the ARDC Specialist who initiated the pre-class process
shall enter the transfer in CAJUN and complete the pre-class
process before sending the file to the appropriate DPS&C Regional
Facility. 'f an ARDC Specialist is notified an offender is moved to a
local jail facility in a different pre-class region after completion of the
pre-class process, the ARDC Specialist shall forward ihe file to the
appropriate DPS&C Regional Facility.

Ready Status

Once all procedures in Sections 7.A. through G. have been completed and
manual print ecards are verified and received back from Louisiana State
Police, an ARDC Specialist shall review the offender's record and update
CAJUN with the following information:

i) Personal information, alias information, emergency contact, etc;

2) Add or update court docket and offense information;

3) Add detainers;

4) Modify the Pre-class Screen from Incomplete (‘I”) status to Ready
("R’) Status.

Crittindon002120
Case 3:17-cv-00512-SDD-EWD Document 111-33 08/16/19 Page 6 of 6

. ° Department Regulation No, B-02-018
15 February 2011
Page Six

I. Time Computation

1) ARDC Specialists shall compute minimum and maximum release -
dates for each offender who is sentenced to the custody of the
DPS&C with a new sentence, any additional or amended sentences
or for an initial parofe violation.

2) Time computations shall be calculated based on the sentence
imposed and instructions from the court in accordance with
Department Regulation Nos. B-04-001 “Sentence Computation and
Good Time Credits" and B-04-004 "Determination of Offender
Class and Computation of Parole Eligibility” and all applicable laws
in affect at the time of conviction, unless otherwise stated.

3) For those offender's whose release date is within 90 days, ARDC
Specialists shall handle as a monthly release or immediate release,
whichever is applicable.

4) Upon completion of the sentence computation, the ARDC Specialist
shall review the offender's parole eligibility date and shall notify the
Board of Parole of each offender who is within one year of that

® date.

5) ‘In addition, the ARDC Specialist shall forward to the local jail facility
where the offender is housed, a copy of the offender's Master
Prison Record which shall be given to the offender by a staff
member of the local jail facility.

x weLlL
James M.\Le Blane

   

Forms: B-02-018-A: Basic information Interview for Local Jail Facilities
B-02-018-B: Credit for DOC Commitment
B-02-018-C: Acknowledgements and Signature Statement

Crittindond02121
